Per Curiam.

Counsel for the respondent state that the sole question raised at this time is whether Section 2963.05, Revised Code, is a mandatory section.
That section provides in part:
“When it is desired to have returned to-this state a person charged in this state with a crime, and such person is imprisoned * * * in another state, the Governor may agree with the executive authority of such other state for the extradition of such person # * (Emphasis supplied.)
The matter of issuing an extradition requisition by the Governor of Ohio is an executive function, discretionary with him, and the exercise thereof will not be interfered with by the courts.
*470The petition fails to disclose a mandatory duty on the part of respondent. The demurrer,to the petition is sustained, and a writ of procedendo is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.